DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a NON-FINAL OFFICE ACTION for Application 16/717,018, filed on 12/17/2019.  This application claim Priority to Provisional Application No. 62/783,505, filed on 12/21/2018.          
**The Examiner notes that while the Priority date is 12/21/2018, there are substantial portions of the claimed subject mater that are not taught in the provisional application, including the scoring of predictive models or use of predictive models.  Therefore, for some aspects of the claimed invention the priority date of 12/17/2019 is being used.**
Claims 1-20 are now pending and have been examined.




Allowable Subject Matter
Claims 3, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed to a device comprising one or more processors and a storage medium.  Therefore, the device is interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Claim 8 is directed to a non-transitory medium.  The medium is interpreted as an article of manufacture, which is a statutory category for patentability.  The claim is also in conformity with the Kappos Memorandum of 2010 regarding medium claims.  Claim 15 is directed to  a method.  A method, or process, is a statutory category for patentability.  
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The independent claims are directed to “determining schedule information associated with a multi-tenant environment, scoring each predictive model associated with each tenant, of the plurality of tenants, for similarity of at least one of the received sensor information or the determined schedule information, selecting based on the score associated with each predictive model, a tenant, wherein the score associated with the selected tenant is most similar to the received sensor and/or schedule information, determining, from the registry information, the profile associated with the selected tenant, identifying content associated with the selected tenant, presenting at least some of the identified content associated with the selected tenant, receiving selection feedback regarding the selection of the selected tenant, and refining, based on the received feedback, the predictive model associated with the selected tenant.”  The claims are determined to be directed to an abstract idea, namely a mental process.  A human operator with access to the registry data that includes the user profiles and models, and with access to the sensor data and schedule information could perform the scoring and analyzing steps and then refine the model based on feedback after presentation of content.  This could be done even in person or manually using a communication means on such as a train.  The predictive models could be as simply as a hierarchy tree or purchase history with accompanying notes and purchasing funnel diagram, as the term “predictive model” is broad and a human operator could easily access simply models to make determinations about tenants.  Presentation of content could also be done manually with a communication means or in person verbally or manually.  Therefore, the claims are directed to a mental process.  
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, integrate the abstract idea into a practical application.  The claims include a processor and sensor information from presumably a sensor (although the claim only recited received sensor information).     However, these components are considered a generic recitation of a technical element, as the components are recited at a high level of generality and are not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The processor is being used as a tool to automate the abstract idea.  The use of any “sensor” is considered conventional means for gathering data absent any further detail and simply automates what could be done my observation or data records, as all we know from the claim is that a sensor gathers sensor information.  Therefore, the processor and sensor are not considered an integrating of the abstract idea into a practical application.  The claim also includes the actual receiving of sensor information (presumably over some kind of network or other communication means) as well as presenting via the multi-tenant environment.  Absent any further detail, these limitations are considered conventional, routine, well-understood functions and considered “receiving and/or transmission of data over a network,” which is given an example of conventional computer functioning in the MPEP 2106.05 (d) (II)- see i. “receiving or transmitting data over a network-citing Symantec, TLI Communications, OIP Techs v Amazon.com, and buySAFE v Google.  Therefore, these elements are not considered to integrate the abstract idea into a practical application.
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claims include a processor and sensor information from presumably a sensor (although the claim only recited received sensor information).     However, these components are considered a generic recitation of a technical element, as the components are recited at a high level of generality and are not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The processor is being used as a tool to automate the abstract idea.  The use of any “sensor” is considered conventional means for gathering data absent any further detail and simply automates what could be done by observation or accessing data records, as all we know is that a sensor gathers sensor information. Therefore, the processor and sensor are not considered significantly more.  The claim also includes the actual receiving of sensor information (presumably over some kind of network or other communication means) as well as presenting via the multi-tenant environment.  Absent any further detail, these limitations are considered conventional, routine, well-understood functions and considered “receiving and/or transmission of data over a network,” which is given as an example of conventional computer functioning in the MPEP 2106.05 (d) (II)- see i. “receiving or transmitting data over a network-citing Symantec, TLI Communications, OIP Techs v Amazon.com, and buySAFE v Google.  Therefore, these elements are not considered significantly more.
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely receiving of the sensor and profile data, analysis and scoring of the models, selection of a tenant, presentation of content, and refining of the model based on feedback.  The examiner does not find anything in the combination of elements that would be sufficient to be considered “significantly more" than what is well-understood and conventional in the computer and related arts.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
Regarding the dependent claims, claim 2 is considered conventional computer functioning, and the examiner takes Official Notice that it is old and well known at the time of filing of the invention to use NLP to analyze data.  Claim 3 is considered eligible subject matter.  Claim 4 is considered “receiving and/or transmission of data over a network,” which is given as an example of conventional computer functioning in the MPEP 2106.05 (d) (II)- see i. “receiving or transmitting data over a network-citing Symantec, TLI Communications, OIP Techs v Amazon.com, and buySAFE v Google.  Therefore, these elements are not considered significantly more.  Claim 5 is considered part of the abstract idea, as determination of content preferences could be made by analysis of the profile and making a judgment or formulating an opinion.  Claim 6 is considered part of the abstract idea, as updating the set of preferences or permissions could be done manually as part of a mental process.  Claim 7 is considered part of the abstract idea as determining to associate or disassociate a user from information could be performed as part of a mental process.  The other dependent claims mirror those already discussed above.  
Therefore, claims 1-2, 4-9, 11-15, and 17-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publicly available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections–35 USC §112

The following is a quotation of35 U.S.C. 112(b): (FP 7.30.02)
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA 35 U.S.C. 112,second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-8, 14-15, and 20 are rejected under35 U.S.C. 112(b)or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.(FP7.34.01).  Specifically, the claims include the limitation “wherein the selection feedback includes a selection of a different second tenant….”  Claims 1, 8, and 15, from which these claims depend, include the limitation “RECEIVE selection feedback….”  However, there is no recited entity from which this kind of feedback would be received, and the system only recites one or more processors.  Further, the receiving could be done from the user, a third party, some kind of analysis server, or many other disparate possibilities.  The examiner cannot ascertain the metes and bounds of the invention by merely interpreting the limitation broadly.    
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph and appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Newberg, et, al., Pre-Grant Publication No. 2015/0254720 A1 in view of Savova, et al., Pre-Grant Publication No. 2021/0056458 A1.
Regarding Claims 1, 8, and 15, Newberg teaches:
A device (medium) (method)… comprising: 
maintain, for a plurality of tenants associated with a multi-tenant environment, a registry of information, wherein the registry of information contains, for each tenant, of the plurality of tenants: a profile associated with each tenant (see at least [0004], [0017], and [0030])
receive sensor information regarding usage of the multi-tenant environment (see [0004], [0016], and [0029] in which sensor information is used to detect a tenant currently using the multi-tenant passenger vehicle such as a bus or train)
determine schedule information associated with the multi-tenant environment (see [0003]-[0004], [0015], and [0029] in which schedule and arrival/destination information is derived from multiple sources)
determine, from the registry of information, the profile associated with the selected tenant (see at least [0004], [0017], and [0030])
identify content associated with the selected tenant (see [0005], [0017], [0019]-[0020], and [0030] in which targeted ad content is selected and presented to the selected user, and see [0019] in which it is presented on a device that is on the transit vehicle and not on the user’s own device)
present, via the multi-tenant environment, at least some of the identified content associated with the selected tenant (see [0005], [0017], [0019]-[0020], and [0030] in which targeted ad content is selected and presented to the selected user, and see [0019] in which it is presented on a device that is on the transit vehicle and not on the user’s own device)

Newberg, however, does not appear to specify:
and a predictive model associated with each tenant
score each predictive model associated with each tenant, of the plurality of tenants, for similarity to at least one of the received sensor information, or the determined schedule information
select, based on the score associated with each predictive model, a tenant, wherein the score associated with the selected tenant is most similar to the received sensor and/or schedule information
receive selection feedback regarding the selection of the selected tenant
refine, based on the received feedback, the predictive model associated with the selected tenant
Savova teaches:
and a predictive model associated with each tenant (see [0026], [0044], [0056])
score each predictive model associated with each tenant, of the plurality of tenants, for similarity to at least one of the received sensor information, or the determined schedule information (see [0056], [0085], [0099], [0106], and [0115] in which scores, such as weights, percentages, or degrees of similarity above a threshold, which are types of “scores,” are used to determine a tenant persona model that matches a particular tenant)
select, based on the score associated with each predictive model, a tenant, wherein the score associated with the selected tenant is most similar to the received sensor and/or schedule information (see [0056], [0085], [0099], [0106], and [0115])
receive selection feedback regarding the selection of the selected tenant (see [0032] and [0099] in which the personas are updated based on user profile data)
refine, based on the received feedback, the predictive model associated with the selected tenant (see [0032] and [0099] in which the personas are updated based on the user profile data)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Savova with Newberg because Newberg already teaches targeting ads on mass transit vehicles to current users based on current activity and user profile data, and using intelligent learning to match users to personas would allow for refinement of targeting in an environment where who is in what location or who arrives and departs can vary greatly by day and time and in which it is not always possible to target ads only to specific users on their devices.  


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Newberg, et, al., Pre-Grant Publication No. 2015/0254720 A1 in view of Savova, et al., Pre-Grant Publication No. 2021/0056458 A1 and in further view of Bute, et al., Pre-Grant Publication No. 2017/0262923 A1.
Regarding Claims 2 and 9, the combination of Newberg and Savova teaches:
the device of claim 1…
Newberg and Savova, however, does not appear to specify:
utilize natural language processing to analyze an information source to determine the schedule information
Bute teaches:
utilize natural language processing to analyze an information source to determine the schedule information (see at least Figure 2 and [0026] in which NLP is used to analyze user data and determine user travel schedule in order to target content)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Bute with Newberg and Savova because Newberg already teaches targeting ads on mass transit vehicles to current mobile device users, and using NLP, such as based on the mobile device data, to determine schedule would allow for better time-based targeting even when the schedule might not be able to be automatically accessed from the user due to permissions or lack of available information.


Claims 4-6, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Newberg, et, al., Pre-Grant Publication No. 2015/0254720 A1 in view of Savova, et al., Pre-Grant Publication No. 2021/0056458 A1 and in further view of deKozan, et al., Pre-Grant Publication No. 2014/0156396 A1.
Regarding Claims 4, 11, and 17, the combination of Newberg and Savova teaches:
the device of claim 1…
Newberg and Savova, however, does not appear to specify:
render, based on the set of tenant preferences, the content via one or more devices integrated within the multi-tenant environment
deKozan teaches:
render, based on the set of tenant preferences, the content via one or more devices integrated within the multi-tenant environment (see [0044], [0108], [0156], [0167], and [0171] in which the content displayed on the multi-tenant is based on user preferences)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine deKozan with Newberg and Savova because Newberg already teaches targeting ads on mass transit vehicles to current users based on their profile, and using preferences would give them some control over what they receive and better refine the targeting. 

Regarding Claims 5, 12, and 18, the combination of Newberg and Savova teaches:
the device of claim 1…
Newberg and Savova, however, does not appear to specify:
identify one or more content presentation preferences associated with the selected tenant and present the content in accordance with the one or more content presentation preferences
deKozan teaches:
identify one or more content presentation preferences associated with the selected tenant and present the content in accordance with the one or more content presentation preferences (see [0044], [0108], [0156], [0167], and [0171] in which the content displayed on the multi-tenant is based on user preferences)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine deKozan with Newberg and Savova because Newberg already teaches targeting ads on mass transit vehicles to current users based on their profile, and using preferences would give them some control over what they receive and better refine the targeting. 

Regarding Claims 6, 13, and 19, the combination of Newberg and Savova teaches:
the device of claim 1…
Newberg and Savova, however, does not appear to specify:
updating a set of preferences associated with the at least one tenant 
deKozan teaches:
updating a set of preferences associated with the at least one tenant (see [0155] and [0174] in which a user can update their account, which would include preferences, and [0171] in which the user profile is updated based on user activity and responses)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine deKozan with Newberg and Savova because Newberg already teaches targeting ads on mass transit vehicles to current users based on their profile, and using preferences would give them some control over what they receive and better refine the targeting, and updating the preferences would keep current the refined targeting . 

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newberg, et, al., Pre-Grant Publication No. 2015/0254720 A1 in view of Savova, et al., Pre-Grant Publication No. 2021/0056458 A1.
Regarding Claims 7, 14, and 20, the combination of Newberg and Savova teaches:
the device of claim 1…
Savova further teaches:
wherein the selected tenant is a first tenant, wherein the selection feedback includes a selection of a different second tenant within a threshold period of time after the first tenant is selected (see [0026], [0044], [0056], [0085], [0099], [0106], and [0115]
Newberg and Savova, however, does not appear to specify:
wherein the refinement of the predictive model associated with the first tenant includes disassociating the first tenant with the received sensor information
Williams teaches:
wherein the refinement of the predictive model associated with the first tenant includes disassociating the first tenant with the received sensor information (see at least [0110] and [0125])
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Williams with Newberg and Savova because Newberg and Savova already teach associating specific personas, sensor and schedule information, and other information with users, and disassociating the information from a user would allow for updated and current profiles in which previous data may not apply to them for a variety of reasons ranging from an identified user not being who the system thought they were to a change in travel patterns, etc.


Conclusion
The following prior art reference was not relied upon on this office action but is considered pertinent to the applicant’s invention:
Sarkhel, et al., Pre-Grant Publication No. 2019/0373297 A1- users are matched to personas for targeting based on machine learning model analysis
Fadeev, et al., Pre-Grant Publication No. 2018/0048722 A1- users are targeted with content in a specific location on nearby displays based on sensor and schedule information and user profile

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682